Citation Nr: 0431387	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
condition, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942, to 
April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for a right foot 
condition.  The veteran voiced disagreement in February 2002 
and a Statement of the Case (SOC) was issued in June 2002.  
The veteran perfected his appeal in August 2002 and in an 
October 2002 decision, the Board resolved the issue of 
whether new and material evidence had been submitted in the 
veteran's favor but requested additional development.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

After the requested development was complete, the Board 
issued a decision in May 2003 in which service connection for 
a right ankle condition was denied.  The veteran appealed the 
Board decision, and, the Secretary of Veterans Affairs and 
the veteran submitted a Joint Motion for Remand (joint 
motion).  The United States Court of Appeals for Veterans 
Claims granted the relief sought in the joint motion in May 
2004 and the May 2003 Board decision is therefore vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion refers to a General Counsel opinion issued 
subsequent to the vacated Board decision and indicates that 
the Board should consider the opinion in relation to the 
instant case.  The General Counsel opinion in question is 
VAOPGCPREC 3-03.  The joint motion also reflects that the 
veteran had not been sufficiently notified as to the portion 
of evidence for which he was responsible and which portion VA 
would obtain.  Accordingly, this matter must be remanded to 
address these concerns.

As such, this matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's service connection claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his service connection claim and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  He also should be advised to 
submit any relevant evidence in his 
possession.  

2.  Readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since June 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




